SUPPLEMENT DATED MARCH 11, 2015 to TO PROSPECTUS DATED MAY 1, 1997 FOR NEW YORK PREFERRED ADVISOR ISSUED BY LIBERTY LIFE ASSURANCE COMPANY OF BOSTON VARIABLE ACCOUNT K This supplement contains information regarding a change to an investment option that is available under your Contract. Effective May 1, 2015, the Columbia Variable Portfolio –International Opportunities Fund will change its name to Columbia Variable Portfolio – Select International Equity Fund. Please retain this supplement with your prospectus for future reference. NY Preferred Advisor3/2015
